Citation Nr: 9926918	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-13 800	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a rating decision dated May 6, 1946, was clearly 
and unmistakably erroneous.

2.  Whether a rating decision dated November 12, 1947, was 
clearly and unmistakably erroneous.

3.  Entitlement to an effective date earlier than August 26, 
1996, for service connection for left foot pronation.

4.  Entitlement to an effective date earlier than August 26, 
1996, for service connection for loss of use of the right 
foot.

5.  Entitlement to an effective date earlier than August 26, 
1996, for special monthly compensation by reason of the loss 
of use of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

It has been alleged that not to have granted service 
connection for other disabilities at the time of the May 6, 
1946, rating decision was CUE.  This apparently is intended 
to include disabilities of the feet, loss of use of the right 
foot, and shortening of the right leg.  However, this matter 
has not been adjudicated or developed for appeal.  
Accordingly, this matter is referred to the RO.  


FINDINGS OF FACTS

1.  A rating of 30 percent for residuals of a gun shot wound 
of the anterior thigh with right femoral fracture and severe 
damage to Muscle Group XIV and a rating of 10 percent for a 
gun shot wound scar of the center forehead wsa granted by a 
May 6, 1946, rating decision which the veteran did not 
appeal. 

2.  A November 12, 1947 rating decision increased the 30 
percent rating for residuals of a gun shot wound of the 
anterior thigh with right femoral fracture and severe damage 
to Muscle Group XIV to 40 percent and confirmed and continued 
the 10 percent rating for a disfiguring forehead scar and the 
veteran did not appeal that decision.  

3.  The May 6, 1946, and November 12, 1947, unappealed rating 
decisions were tenable decisions based on the evidence then 
of record and the applicable law and regulations then effect.

4.  A June 1, 1949, unappealed rating decision continued the 
veteran's disability ratings of 40 percent for a gun shot 
wound of the right thigh and 10 percent for a forehead scar.  

5.  The earliest communication of record from the veteran 
which could be construed to constitute a claim for service 
connection for left foot pronation, for service connection 
for loss of use of the right foot, or for special monthly 
compensation by reason of loss of use of the right foot, was 
received on August 27, 1996, more than one year following his 
separation from service.  


CONCLUSIONS OF LAW

1.  Neither the facts as known, nor the law or regulations in 
effect would compel a different outcome at the time of the 
May 6, 1946, rating decision and that decision is not 
otherwise clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.105 
(1998).

2.  Neither the facts as known, nor the law or regulations in 
effect would compel a different outcome at the time of the 
November 12, 1947, rating decision and that decision is not 
otherwise clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.105 
(1998).

3.  The criteria for an effective date earlier than August 
26, 1996, for service connection for left foot pronation are 
not met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998). 

4.  The criteria for an effective date earlier than August 
26, 1996, for service connection for loss of use of the right 
foot are not met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. § 3.400 (1998).

5.  The criteria for an effective date earlier than August 
26, 1996, for special monthly compensation by reason of the 
loss of use of the right foot are not met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that rating decisions dated May 6, 1946, 
and November 12, 1947, were clearly and unmistakably 
erroneous.  After a review of the record, the Board finds 
that the evidence does not support the veteran's contentions, 
and his claims are denied.

I.  Whether rating decisions dated May 6, 1946, and November 
12, 1947, were clearly and unmistakably erroneous.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that a valid claim of clear and 
unmistakable error requires that "either the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time, were incorrectly applied.  The claimant...must 
assert more than a disagreement as to how the facts were 
weighed or evaluated."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  Clear and unmistakable error is the 
type of error which is "undebatable, so that it can be said 
that reasonable minds could only so conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, at 313-314.  Thus, the Board may not 
substitute its own judgment for that of the rating officers 
who considered the veteran's claim.  Therefore, it must be 
shown that either the facts or law compelled a substantially 
different conclusion.  Russell, at 313.  "The requirement 
that CUE be outcome-determinative is consistent with the 
other provisions in [38 C.F.R.] § 3.105."  Bustos v. West, 
No. 98-7069, slip op. at 7 (Fed. Cir. June 16, 1999).  

A.  The May 6, 1946, Rating Decision.

The evidence of record at the time of the May 6, 1946, rating 
decision included the veteran's service medical records and 
the report of an examination by the rating board on May 6, 
1946.

The service medical records reveal that the veteran was shot 
in the anterior right thigh on October 31, 1944, in France by 
an enemy .38 caliber pistol.  The veteran was treated from 
that time until the date of his separation in February 1946, 
with debridement, open reduction, traction of a compound, 
comminuted right femoral fracture, and internal fixation with 
a bone graft from the left tibia to the fractured right 
femur.  The veteran underwent an extensive course of 
treatment for the injury.

A January 4, 1946, service medical record notes that the 
veteran was walking without any brace but was to have 
physical therapy for the right extremity for increasing knee 
motion for one month.

A January 5, 1946, service medical report notes that the 
veteran's right knee was capable of flexion to 162 degrees 
and extension to 180 degrees, with an 18 degree range.

A January 22, 1946, service radiologic report of the right 
thigh revealed an old extensive comminuted fracture involving 
the entire mid-third of the femoral shaft.  The main proximal 
and distal fragments had been held in excellent alignment and 
apposition by an onlay bone graft which was held in position 
by six metallic retaining screws.  There was bony bridging 
between the major fragments and on the lateral aspect by 
evidence of excess callus and bony bridging.  There had been 
some shortening of the limb and loss of bone and numerous 
foreign metallic bodies were noted scattered over the 
fracture area.  A triangular shaped fragment of bone was 
noted projecting from the fractured area into the medial soft 
tissues of the thigh.  The study did not show any evidence of 
rarefaction at that time, but the examiner opined that it 
might develop into a sequestrum.

A January 30, 1946, service medical report notes that the 
veteran was capable of 155 degrees of flexion and 180 degrees 
of extension for a range of 25 degrees.

A January 31, 1946, service medical record notes that the 
veteran had a history of a compound fracture of the right 
femur.  A bone graft was applied in April 1945.  the veteran 
had been walking without any support since the first part of 
December 1945.  He had no complaint with the exception of 
limitation of motion of the right knee.  Physical examination 
revealed that clinically the fracture was solidly healed.  
Extension of the right knee was normal.  Flexion was limited 
to 155/45.  All motions of the ankle and foot were normal.  
X-ray examination showed the graft to be healed 
satisfactorily with good union of the fracture.  The 
physician felt that the veteran had reached maximum hospital 
benefit.  The veteran desired to stay to try to achieve more 
motion in the knee, and this was felt to be a good plan.  The 
physician felt that when knee motion was slowing down, the 
veteran should be released on the diagnosis of partial 
ankylosis of the right knee secondary to the fracture.

A February 12, 1946, service medical record notes that the 
veteran was capable of 148 degrees of flexion and 180 degrees 
of extension for a range of 32 degrees.

A February 19, 1946, Certificate of Disability for Discharge 
shows that the veteran was found unfit for service because of 
deformity of the right lower extremity manifested by a 
limitation of motion to 155 degrees and 55 degrees of flexion 
in the knee, with four centimeter atrophy in the right thigh 
and two centimeters atrophy in the right calf, with fibrous 
partial ankylosis of the right knee secondary to the 
compound, comminuted fracture of the right femur due to an 
enemy bullet wound.

A March 1946 rating action granted service connection for 
residuals of a gunshot wound of the right thigh with femoral 
fracture and retained bodies, involving (reportedly) Muscle 
Group XV, which was assigned a 20 percent rating (with 
citation to then Diagnostic Code 3177) and granted service 
connection for residuals of a bone graft from the left tibia, 
assigned a noncompensable rating.  These grants were made 
effective February 22, 1946, the day after service discharge 
and were assigned under the 1933 Schedule, Schedule for 
Ratings for Disability of the Extremities, Spine, and 
Abdominal Musculature (1933).  

The veteran appeared before the rating board on May 6, 1946 
and examined by the board doctor and it was found that the 
gun shot wound was at the anterior right thigh and that there 
was a favorable ankylosis of the right knee.  A gun shot 
wound scar of the center of his forehead was also found.  

Based upon that evidence the rating board issued the May 6, 
1946, rating decision assigned a rating of 30 percent for a 
gun shot wound of the right anterior thigh with severe damage 
to Muscle Group XIV (with citation to then Diagnostic Code 
3176).  That rating decision also established service 
connection for a gun shot wound scar of the center of the 
forehead and assigned a rating of 10 percent for that 
disability.  Those grants were assigned an effective date of 
February 22, 1946, the day following the veteran's separation 
from service.  Thus, that rating decision subsumed an earlier 
March 1946 rating decision which had provided a rating of 20 
percent for the right thigh disability with the same 
effective date. 

The Board also notes that the November 12, 1947, rating 
decision granted an increased rating of 40 percent for the 
veteran's thigh wound, effective April 1, 1946 (prior to the 
May 6, 1946 rating action) because the effective date for the 
enactment of Veterans Administration Schedule for Rating 
Disabilities, 1945 Edition (1945) (1945 Schedule), which 
replaced The United States Veterans' Administration Schedule 
for Rating Disabilities, Second Edition (1933) (1933 
Schedule), was April 1, 1946.  The November 12, 1947, rating 
decision also applied the 1945 Schedule to the veteran's 
forehead scar and continued a 10 percent rating pursuant to 
the 1945 Schedule.  

While the May 6, 1946, rating decision erroneously failed to 
apply the 1945 Schedule, which had become effective on April 
1, 1946, this was corrected by the November 12, 1947, rating 
decision and is thus no more than harmless error.  An error 
which does not change the outcome is harmless and does not 
give rise to the need for revision of a decision.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  The Board finds that 
the November 12, 1947, rating decision subsumed the May 6, 
1946, rating decision to the extent of the ratings assigned 
since April 1, 1946.  

However, the Board finds that the ratings applied to the 
veteran's disabilities from February 22, 1946, the day after 
the veteran's separation from service, to March 31, 1946, the 
day before the effective date of the 1945 Schedule, are still 
for examination in determining whether the May 6, 1946, 
rating decision contained clear and unmistakable error (CUE). 

Forehead Scar

The May 1946 rating action found that the scar of the center 
of the veteran's forehead was moderately disfiguring and, 
thus, assigned a 10 percent rating which has remained in 
effect since then.  The veteran's contentions do not appear 
to dispute that rating.  Rather, the veteran feels that 
additional compensation should have been provided for his 
gunshot wound of the right thigh and the resulting ankylosis 
of the knee and shortening of the leg.  

In any event, in order to have warranted a rating greater 
than 10 percent for the scar of the forehead, the evidence 
would have had need to show that the scar was severely 
disfiguring, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles, or that the scar was 
superficial involving only the skin or superficial fasciae 
and was either poorly nourished with repeated ulceration or 
tender and painful on objective demonstration.  1933 Schedule 
Diagnostic Codes 0321, 3209 (1933).  However, the evidence 
then of record did not demonstrate the existence of such 
clinical findings.  Therefore, the RO's assignment of a 10 
percent rating was a plausible application of the laws and 
regulations then in effect to the evidence of record. 



Gunshot Wound of the Right Anterior Thigh

The 1933 Schedule provided that a severe muscle injury to 
Muscle Group XIV, whose function is extension of the knee, 
would be assigned a maximum rating of 30 percent.  1933 
Schedule, Diagnostic Code 3176 (1933).  This was the same 
rating, i.e., 30 percent for severe injury, provided for 
under the rating schedule for injury of Muscle Group XV.  The 
evidence on file in May 1946 demonstrated that muscle group 
injured was actually Muscle Group XIV, rather than Muscle 
Group XV (as held in the March 1946 rating) and showed that 
the veteran had limitation of knee flexion, with only a 32 
degree range of flexion.  

If independently rated as a disability, this limitation of 
motion would have warranted a 20 percent rating.  1933 
Schedule, Diagnostic Code 1813 (1933) (for flexion from 180 
degrees to 150 degrees).  That limitation of knee motion was 
also diagnosed as favorable ankylosis of the knee, which, if 
individually rated, and showing a retained capability of full 
extension, would warrant a 30 percent rating.  1933 Schedule, 
Diagnostic Code 1811 (1933).  

However, although the veteran had impairment of muscle and 
limitation of motion relating to function of the knee, these 
aspects or components could not be simultaneously assigned 
separate, individual, ratings.  The 1933 Schedule provided 
that:

The combined rating for disabilities of 
an extremity will not exceed the rating 
for the amputation level next higher than 
the site of injury.  For example, the 
aggregate of separate ratings for 
shortening, ankylosis, limitation of 
motion, peripheral nerve injury, 
osteomyelitis, etc., should not total 
more than a rating for such amputation.  
Whenever any of the ratings for 
peripheral nerve lesions or for joints 
disability apply, muscle injuries 
affecting function at a different level 
in the same extremity may be applied and 
combined, always reserving the maximum 
amputation rating for the most severe 
injuries.

1933 Schedule, Schedule for Ratings for Disability of the 
Extremities, Spine, and Abdominal Musculature (1933).

However, in this case there was no residual neurological or 
other impairment which affected function at a level other 
than that acted upon by Muscle Group XIV.  

The 1933 Schedule further provided that "when a joint is 
ankylosed, the muscles acting on that joint take no rating."  
1933 Schedule, Schedule for Ratings for Disability of the 
Extremities, Spine, and Abdominal Musculature (1933).  An 
exception was made when the injury was to Muscle Group XIII, 
but in this case the injury was to Muscle Group XIV, for 
which no exception is provided by the 1933 Schedule.  

In this case, the veteran was diagnosed with favorable 
ankylosis of the right knee and muscle injury of the right 
thigh and assigned a 30 percent rating on the basis of injury 
of Muscle Group XIV.  A rating for ankylosis of the knee in 
an unfavorable position, which was not shown, would have 
warranted a 50 percent rating and a rating for ankylosis in a 
favorable position would have warranted a 30 percent rating, 
under the then Diagnostic Codes 1812 and 1811, respectively.  

However, absent an injury of Muscle Group XIII, separate 
ratings were not to be assigned for ankylosis of a knee and 
for injured muscles which acted upon that knee.  In other 
words, with a rating awarded for injury of Muscle Group XIV 
(or even XV) when there was also ankylosis of the right knee, 
the 1933 Schedule clearly prohibited any rating for the 
ankylosed joint.  Had the rating been assigned for a joint 
ankylosed in a favorable position, rather than the muscle 
injury, the rating would have been the same, i.e., 30 
percent.  Therefore, regardless of whether the rating is 
actually issued for favorable ankylosis or for a severe 
injury to Muscle Group XIV, only one 30 percent rating could 
be assigned.

The medical evidence of record did show that the veteran's 
right leg had been shortened by his thigh wound, however, the 
evidence did not show that the right leg was shortened by at 
least 1.25 inches, which was the minimum amount of shortness 
required for a compensable rating.  1933 Schedule, Diagnostic 
Code 3162 (1933).  Moreover, a rating for shortening of the 
leg was not to be combined with other ratings for fracture of 
faulty union of the same extremity.  1933 Schedule, 
Diagnostic Code 3162, Note (1933).  Here, the 'severe' injury 
included the right femoral fracture.  Thus, even if service 
connection had been formally established for shortening of 
the leg it would not have established a basis for a rating 
greater than the maximum 30 percent for severe injury of 
Muscle Group XIV.  

The Board finds that the rating board's decisions to assign a 
single 30 percent rating for the gunshot wound and only 10 
percent for the forehead scar were a plausible application of 
the pertinent statutes and the 1933 Schedule.  Thus, for the 
Board to find CUE in the May 6, 1946, rating decision would 
be merely a substitution of the Board's judgment for that of 
the rating officers.  However, a difference in judgment in 
weighing the evidence cannot rise to the level of CUE.  

B.  The November 12, 1947, Rating Decision

The evidence of record at the time of the November 12, 1947, 
rating decision included all the evidence present at the time 
of the May 1946 rating decision.

That rating decision, which applied the provisions of the 
1945 Schedule, assigned an increased rating of 40 percent for 
the veteran's right thigh wound and continued a rating of 10 
percent for the veteran's forehead scar.  The veteran's 
combined disability rating was thus increased from 40 percent 
to 50 percent.

Forehead Scar

The 1945 Schedule provided that for disfiguring scars of the 
head, face, or neck, a moderately disfiguring scar warranted 
a rating of 10 percent, while a severely disfiguring scar, 
especially if producing marked and unsightly deformity of the 
eyelids, lips or auricles, warranted a rating of 30 percent.  
1945 Schedule, Diagnostic Code 7800 (1945).  However, there 
was no evidence of record which shows that the veteran's 
forehead scar was severely disfiguring, tender and painful on 
objective demonstration, or superficial or poorly nourished 
with repeated ulceration.  See 1945 Schedule, Diagnostic 
Codes 7804, 7805 (1945).  Accordingly, the Board finds that 
the continuation of the 10 percent rating for the scar of the 
forehead was a plausible application of the law extant to the 
evidence of record on November 12, 1947.

Gunshot Wound of the Right Anterior Thigh

The 1945 Schedule provided a maximum rating of 40 percent for 
a severe muscle injury to Muscle Group XIV.  1945 Schedule, 
Diagnostic Code 5315 (1945).  As with the 1993 Schedule, the 
1945 Schedule also provided that "when a joint is ankylosed 
the muscles acting on that joint take no rating."  Again, 
the only exception for muscles acting upon the knee is for 
Muscle Group XIII.  1945 Schedule 15-16 (1945).  In addition, 
the 1945 Schedule provided that the evaluation of the same 
disability under various diagnoses was to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate section for 
their evaluation...Both the use of manifestations not resulting 
from service connected disease or injury in establishing the 
service connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided."  
1945 Schedule (1945) (see the current 38 C.F.R. § 4.14 
(1998)).  

The Board has examined the November 12, 1947, rating decision 
and finds that decision a plausible application of the law 
and regulations then in effect.  The rating board assigned a 
40 percent rating, the maximum schedular rating for a severe 
muscle injury of Muscle Group XIV.  The regulations provided 
that a separate rating for any ankylosis of the knee could 
not be assigned, for combination.  

The rating board assigned the 40 percent rating for the 
muscle injury, because it was higher than the 30 percent 
rating provided for favorable ankylosis, with the capability 
of full extension present, or the 20 percent rating 
applicable for limitation of leg flexion to 150 degrees.  
1945 Schedule, Diagnostic Codes 5256, 5260 (1945).  The 
rating board thus assigned the higher benefit of the muscle 
injury rating to the veteran.  However, to have provided a 
rating for ankylosis or limitation of flexion of the knee 
would have resulted in separately rating the same 
manifestation under different diagnoses, which was 
specifically prohibited by the 1945 Schedule.

Moreover, a rating for shortening of the leg was not to be 
combined with other ratings for fracture of faulty union of 
the same extremity.  Note to Diagnostic Code 5275 of the 1945 
Schedule.  Here, the 'severe' injury included the right 
femoral fracture.  Thus, even if service connection had been 
formally established for shortening of the leg it would not 
have established a basis for a rating greater than the 
maximum 30 percent for severe injury of Muscle Group XIV.  

Accordingly, the Board finds no error which rises to the 
level of CUE.  

Lastly, there is no evidence that the doctrine of resolving 
all doubt in favor of the veteran was not applied or was 
improperly applied at the time of the rating decisions in 
question and that doctrine is not currently for application 
in a determination of CUE.  In view of the standard that 
error must be undebatable and about which reasonable minds 
cannot differ, that doctrine can never be applicable in a 
determination of CUE.  Rather, an error either undebatably 
exists or there was no error within the meaning of 38 C.F.R. 
§ 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  

II.  Entitlement to an effective date earlier than August 26, 
1996, for service connection for left foot pronation, for 
service connection for loss of use of the right foot, and for 
special monthly compensation by reason of the loss of use of 
the right foot.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1998).  For disability benefits arising from direct service 
connection, the effective date shall be the date entitlement 
arose if the claim is received within one year after 
separation from active duty; otherwise the effective date 
shall be the date of the receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (1998).

The evidence shows that the veteran separated from service in 
February 1946.  The veteran submitted a claim in February 
1946 in which he requested service connection for "leg and 
bone graft (no action in knee)," "head wound (occasional 
headaches," and "shrapnel wounds in legs."  The Board 
notes that claim did not include any claim for a disability 
of the feet.

The RO issued a rating decision in March 1946 which 
established service connection for a gunshot wound of the 
right thigh with fracture of the right femur, retained 
foreign metallic bodies, and injury to Muscle Group XV, 
evaluated as 20 percent disabling.  That rating decision also 
established entitlement to residuals of a bone graft from the 
left tibia, evaluated as noncompensably disabling.  That 
rating decision denied entitlement to service connection for 
a head wound and shell fragment wounds of the left leg.

The actions accomplished by the 1946, 1947, and 1949 rating 
decisions have been noted above.  On August 27, 1996, VA 
received a claim from the veteran in which he requested an 
increased rating for his right thigh disability and also 
requested secondary service connection for his left leg, a 
back disability, his right knee, shortening of the right leg, 
and his feet. 

The veteran appeared at VA examinations in October 1996 and 
March 1997.  Subsequently, a June 1997 rating decision 
established service connection for degenerative arthritis of 
the right knee, evaluated as 40 percent disabling; for 
degenerative arthritis of the lumbosacral spine, evaluated as 
20 percent disabling; for degenerative arthritis of the left 
knee, evaluated as 20 percent disabling; and for degenerative 
arthritis of the thoracic spine, evaluated as 10 percent 
disabling.  Those grants were effective August 26, 1996. 

The veteran next appeared at a July 1997 VA examination.  
Subsequently, a March 1998 rating decision granted service 
connection for loss of use of the right foot, evaluated as 40 
percent disabling; and left foot pronation syndrome, 
evaluated as 30 percent disabling.  That rating decision also 
granted special monthly compensation by reason of the loss of 
use of one foot.  The effective date for those grants of 
benefits was also August 26, 1996.  The veteran appeals the 
effective date of August 26, 1996, for these grants.

The Board has searched the evidence of record but the 
earliest communication of record from the veteran which could 
be construed to constitute a claim, either formal or 
informal, for service connection for left foot pronation, for 
service connection for loss of use of the right foot, or for 
special monthly compensation by reason of loss of use of the 
right foot, was received on August 26, 1996, more than one 
year following his separation from service.  While the 
veteran had previously claimed entitlement to a right thigh 
disability, shrapnel in the legs, and a right knee 
disability, he had not claimed entitlement to any right foot 
or left foot disabilities prior to August 27, 1996.  

While the claim has been cited by the RO as having been 
received on August 26, 1999, the document reflects on its 
face that it was received on Augusg 27, 1996.  However 38 
C.F.R. § 3.31 (1998) provides that "payment of monetary 
benefits based on original, reopened, or increased awards of 
compensation, pension or dependency and indemnity 
compensation may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective."  

Therefore, the Board finds that an effective date prior to 
August 26, 1996, more than one year following his separation 
from service, is not warranted for service connection for 
left foot pronation, for service connection for loss of use 
of the right foot, or for special monthly compensation by 
reason of loss of use of the right foot are not met, and the 
veteran's claims therefor are denied.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. § 3.400 (1998).  

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski 1 Vet.App. 49 (1990).  As to the claims 
for an earlier effective date, the preponderance of the 
evidence is against the claims and, thus, there is no doubt 
to be resolved in favor of the veteran.  


ORDER

The claims of CUE in the May 6, 1946 and November 12, 1947 
rating actions are denied.  

An effective date earlier than August 26, 1996, for service 
connection for left foot pronation is denied.  

An effective date earlier than August 26, 1996, for service 
connection for loss of use of the right foot is denied.  

An effective date earlier than August 26, 1996, for special 
monthly compensation by reason of the loss of use of the 
right foot is denied.  




		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 

